DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claims 1 and 8 recites a system comprising: one or more processors; and a memory that stores one or more programs that are configured to be executed by the one or more processors, the one or more programs including instructions that: pre-train a neural transformer model with attention with a first unsupervised training dataset, the first unsupervised training dataset including a plurality of sequences of natural language text; pre-train the neural transformer model with attention with a second unsupervised training dataset, the second unsupervised training dataset including a plurality of sequences of source code from source code methods of a programming language; fine-tune the neural transformer model with attention with a supervised training dataset, the supervised dataset including test-assert triplets; and deploy the neural transformer model with attention in a software development environment to generate an assert statement for a test method.
pre-train a neural transformer model with attention with a first unsupervised training dataset, the first unsupervised training dataset including a plurality of sequences of natural language text; pre-train the neural transformer model with attention with a second unsupervised training dataset, the second unsupervised training dataset including a plurality of sequences of source code from source code methods of a programming language; fine-tune the neural transformer model with attention with a supervised training dataset, the supervised dataset including test-assert triplets. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an idea such as performance of the limitation in the mind. That is, other than “processor and a memory,” nothing in the claim elements precludes the steps from practically being performed mentally. For example, pre-train a neural transformer model, is merely providing information to the transformer which can be done mentally by a user/developer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of a mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claims 1 and 8 recites deploy the neural transformer model with attention in a software development environment to generate an assert statement for a test method. The concept described in claims 1 and  Deploy the neural transformer model with attention in a software development environment to generate an assert statement for a test method is merely post activity solution using generic computer components without integrating to the practical solution. Dependent claims 2-5, 7 and 9-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of [claim limitation] amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Musoles et al. (US-PGPUB-NO: 2021/0294781 A1) hereinafter Fernandez, in further view of Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla.

As per claim 1, Fernandez teaches a system comprising: one or more processors; and a memory that stores one or more programs that are configured to be executed by the one or more processors (“Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of one or more of the above-mentioned process,” see Fernandez paragraph [0008]), the one or more programs including instructions that: pre-train a neural transformer model with attention (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) with a first unsupervised training dataset (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]), the first unsupervised training dataset including a plurality of sequences of natural language text (see Fernandez paragraph [0053], showing the data may be a set of natural-language text documents, see Fernandez paragraph [0105]¸showing a first and second dataset being used for training and see Fernandez paragraph [0184], showing the training dataset can include natural language); pre-train the neural transformer model with attention (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) with a second unsupervised training dataset dataset (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]), the second unsupervised training dataset including a plurality of sequences of source code from source code methods of a programming language (see Fernandez paragraph [0054], showing obtaining data from an application programming interface (i.e., source code methods of a programming language and see Fernandez paragraph [0105]¸showing a first and second dataset being used for training); fine-tune the neural transformer model with attention with a supervised training dataset (“After generating or updating the learning model 1210, some embodiments may perform a set of fine-tuning operations represented by the fine tune training function 1220,” see Fernandez paragraph [0186]), the supervised dataset including test-assert triplets (see Fernandez paragraph [0138], showing the dataset can include a plurality of values including triplets of values which examiner is interpreting as test-assert triplets).
Fernandez does not explicitly teach deploy the neural transformer model with attention in a software development environment to generate an assert statement for a test method. However, Yalla teaches deploy the neural transformer model with attention in a software development environment to generate an assert statement for a test method (“As further shown in FIG. 6, process 600 may include processing the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform (block 660). For example, the device (e.g., using computing resource 224, processor 320, memory 330, storage component 340, and/or the like) may process the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform, as described above,” see Yalla [column 20, lines 66-67 and column 21, lines 1-8]).
Fernandez and Yalla are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation with Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.
  
As per claim 2, Fernandez modified with Yalla teaches wherein the one or more programs include further instructions that: generate a plurality of test-assert triplets, a test-assert triplet including a test method with an assert placeholder, a corresponding focal method, and an associated assert statement (“For example, a test case may include a set of test inputs, execution conditions, expected results, and/or the like developed for a particular objective. The set of test cases may include test cases to be applied to software tested by the software development platform to detect errors or faults in a software code module (e.g., program, application, script, and/or the like) before the software code module is deployed, updated, and/or the like,” see Yalla [column 8, lines 58-65], where examiner is interpreting the test case as the test method, test inputs as the assert placeholder, the software code module as the focal method).

As per claim 5, Fernandez modified with Yalla teaches wherein the one or more programs include further instructions that: apply a span mask to sequences of the first unsupervised training dataset (see Fernandez paragraph [0263], shows applying a mask to n-grams (i.e., datasets)); and wherein the pre-trained neural transformer model with attention is trained to learn semantics of the natural language (see Fernandez paragraph [0205], showing the use of latent semantic analysis (LSA) which analyzes natural text for human language learning and understanding)) by replacing the span mask in a sequence with appropriate words of the natural language (see Fernandez paragraph [0225], shows replacing a first n-gram with respective updated sequences or a second n-gram.

As per claim 7, Fernandez modified with Yalla teaches wherein the natural language text is English language (“For example, if a first n-gram sequence is the first phrase “celery is green” and is in a first sentence stating, “the dog does not like the fact that celery is green and crunchy,” some embodiments may provide a UI that displays the first sentence,” see Fernandez paragraph [0285]) and the source code is written in a same programming language (“For example, a decision may have been updated to indicate that the domain “stop request” includes the sequence of n-gram “cancel services,” where an indication of a stop request may cause an NLP system to stop a program using natural language processing program code (e.g., a chatbot). Some embodiments may then receive a web message indicating that an NLP system has received a client communication that includes the phrase “cancel services” and, in response, stop the execution of an NLP program code being used to communicate from the client,” see Fernandez paragraph [0331]).

As per claims 8, 12 and 15, these are the method claims to system claims 1, 5 and 7, respectively. Therefore, they are rejected for the same reasons as above.
 
Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US-PGPUB-NO: 2021/0294781 A1) and Yalla (US-PAT-NO: 10,949,337 B1), in further view of Tillmann et al. (US-PGPUB-NO: 2007/0033440 A1) hereinafter Tillmann.

As per claim 3, Fernandez modified with Yalla does not explicitly teach wherein the one or more programs include further instructions that: mine a source code repository for a plurality of test methods having a single assert statement. However, Tillmann teaches wherein the one or more programs include further instructions that: mine a source code repository for a plurality of test methods having a single assert statement (see Tillmann paragraph [0056], showing test methods having assert statement conditions).
Fernandez, Yalla and Tillmann are analogous art because they are in the same field of endeavor of neural networks. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Tillmann’s teaching of parameterized unit tests from specific test cases to incorporate test methods with assert statements in order to specify external behaviors for various method parameter assignments which serves as a black box specification for a class/function under test. 

As per claim 9, this is the method claim to system claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 10, Fernandez modified with Yalla and Tillmann teaches identifying the focal method subject to a select test method by identifying a latest method call in the select test method (see Yalla [column 4, lines 10-25], shows based on historical software data identification of bi-directional test cases relations with software code modules (i.e., focal method)).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US-PGPUB-NO: 2021/0294781 A1) and Yalla (US-PAT-NO: 10,949,337 B1), in further view of Vaswani et al. (“Attention Is All You Need,” 2017) hereinafter Vaswani.

As per claim 13, Fernandez modified with Yalla do not explicitly teach wherein the neural transformer model with attention includes a plurality of encoder blocks and a plurality of decoder blocks, an encoder block having a multi-head attention layer, a decoder block having a masked multi-head attention layer. However, Vaswani teaches wherein the neural transformer model with attention includes a plurality of encoder blocks (“The encoder is composed of a stack of N = 6 identical layers,” see Vaswani [Section 3.1, Encoder and Decoder Stack]) and a plurality of decoder blocks (“The decoder is also composed of a stack of N = 6 identical layers,” see Vaswani [Section 3.1, Encoder and Decoder Stack]), an encoder block having a multi-head attention layer (“Each layer has two sub-layers. The first is a multi-head self-attention mechanism, and the second is a simple, position wise fully connected feed-forward network,” see Vaswani [Section 3.1, Encoder and Decoder Stack]), a decoder block having a masked multi-head attention layer (“We also modify the self-attention sub-layer in the decoder stack to prevent positions from attending to subsequent positions. This masking, combined with fact that the output embeddings are offset by one position, ensures that the predictions for position i can depend only on the known outputs at positions less than i,” see Vaswani [Section 3.1, Encoder and Decoder Stack]).
Fernandez, Yalla and Vaswani are analogous art because they are in the same field of endeavor of neural networks. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Vaswani’s teaching of neural networks through an attention to incorporate encoder and decoder comprising multi-headed attention to ensure proper mapping and predictions.

As per claim 14, Fernandez modified with Yalla and Vaswani teaches wherein at least one of the plurality of encoder blocks includes a gaussian error linear unit activation function (“A rectified linear activation function is a piecewise linear function that outputs the input directly, if the input is positive, or outputs zero,” see Yalla [column 6, lines 38-40]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1) in further view of Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla.

As per claim 16, Li teaches a device, comprising: at least one processor and a memory; wherein the at least one processor is configured to: detect a partially-written test method of a source code program under development in a software development environment, wherein the partially-written test method is a unit test for a focal method (see Li paragraph [0001], showing isolating code (i.e., partially-written  test method) and (“The end-to-end test code 114 is configured to test the code snippet(s) 120,” see Li paragraph [0022], where the test code snippet(s) are interpreted as the partially-written test method); identify the focal method that is subject of the partially-written test method (Each of the initial unit tests 116 is configured to test at least one of the code snippet(s) 120. Each of the mock-based unit test(s) 118 is based on (e.g., based at least in part on) a respective initial unit test,” see Li paragraph [0022], wherein the initial unit test is interpreted as the focal method); generate a source code snippet including the partially-written test method with an assert placeholder and the focal method (“Mock-based unit test generator 108 replaces method(s), which have a designated functionality, in a code snippet (e.g., in one of the code snippet(s) 120) with a wrapper function that has the designated functionality. Mock-based unit test generator 108 inserts shims and/or stubs in the wrapper function to replace behavior of the method(s) with regard to callback method(s) from one or more dependencies 110 of the code snippet(s) 120” see Li paragraph [0026], wherein the shims/stubs are interpreted as assert placeholders).
Li does not explicitly teach invoke a neural transformer model with attention with the source code snippet to predict an assert statement for the partially-written test method; and present the predicted assert statement in the software development environment. However, Yalla teaches invoke a neural transformer model with attention with the source code snippet to predict an assert statement for the partially-written test method and present the predicted assert statement in the software development environment (“As further shown in FIG. 6, process 600 may include processing the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform (block 660). For example, the device (e.g., using computing resource 224, processor 320, memory 330, storage component 340, and/or the like) may process the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform, as described above,” see Yalla [column 20, lines 66-67 and column 21, lines 1-8]).
Li and Yalla are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet with Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

As per claim 20, Li modified with Yalla teaches wherein the software development environment is an integrated development environment or source code editor (“Examples of a developer tool include but are not limited to a web development platform (e.g., Windows Azure Platform®, Amazon Web Services®, Google App Engine®, VMWare®, or Force.com®) and an integrated development environment (e.g., Microsoft Visual Studio®, JDeveloper®, NetBeans®, or Eclipse Platform™),” see Li paragraph [0025]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1) and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla in further view of Rotem et al. (US-PGPUB-NO: 2020/0160848 A1) hereinafter Rotem.

As per claim 17, Li modified with Yalla does not explicitly teach wherein the at least one processor is further configured to: perform a beam search to find the predicted assert statement, wherein the beam search uses a probability distribution from the neural transformer model with attention at each timestep to identify a next subtoken in a candidate assert statement sequence. However, Rotem teaches wherein the at least one processor is further configured to: perform a beam search to find the predicted assert statement, wherein the beam search uses a probability distribution from the neural transformer model with attention at each timestep to identify a next subtoken in a candidate assert statement sequence (“In some embodiments, such as the natural language processing example discussed above, early termination of a loop or other recurrent structure based on some condition (e.g., reaching the end of a sentence, or encountering some other end-of-sequence token) may be accomplished using predication in this manner. More generally, in some embodiments, a neural network that employs a conditional search algorithm (e.g., a beam search, such as in the context of natural language processing) may terminate a branch of a frontier of the search based on some specified output or activation value (e.g., a probability that the current token has been correctly determined exceeding or falling below some comparison value; or encountering an end-of-sequence token, such as an end of a sentence, an end of a phrase, or the like),” see Rotem paragraph [0052]).
Li, Yalla and Rotem are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Rotem’s teaching of determining whether a next operation of a plurality of operations of an artificial neural network is dependent upon a Boolean prediction value based on a representative value for a weight or an input of a node to incorporate the use of a beam search on a neural network model in order to efficiently predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1) and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla in further view of Fernandez Musoles et al. (US-PGPUB-NO: 2021/0294781 A1) hereinafter Fernandez.

As per claim 18, Li modified with Yalla does not explicitly wherein the neural transformer model with attention is pretrained on an unsupervised dataset of English language text and an unsupervised dataset of source code and fine-tuned on test-assert triplets. However, Fernandez teaches wherein the neural transformer model with attention is pretrained (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) on an unsupervised dataset  (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]) of English language text (“Some embodiments may perform a set of sequential transfer learning operations by training a machine learning model using different sets of training data in a sequence. For example, some embodiments may train an instance of a machine learning model with a first set of training data,” see Fernandez paragraph [0105]) and an unsupervised dataset(“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]) of source code (“then train the pre-trained instance with a second set of training data, where the second set of training data may be adapted to a domain-specific or user-specific set of purposes,” see Fernandez paragraph [0105]) and fine-tuned (“After generating or updating the learning model 1210, some embodiments may perform a set of fine-tuning operations represented by the fine tune training function 1220,” see Fernandez paragraph [0186]) on test-assert triplets (see Fernandez paragraph [0138], showing the dataset can include a plurality of values including triplets of values which examiner is interpreting as test-assert triplets).
Li, Yalla and Fernandez are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

As per claim 19, Li modified with Yalla and Fernandez teaches wherein the at least one processor is further configured to: identifying the focal method automatically by identifying a latest method call in the partially-written test method (see Yalla [column 4, lines 10-25], shows based on historical software data identification of bi-directional test cases relations with software code modules (i.e., focal method)).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 11 are objected to as being dependent upon a rejected base claim over the prior art, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcome the rejection under 35 U.S.C. 101 as addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Quader et al. (US-PGPUB-NO: 2022/0051126 A1) teaches classification of erroneous cell data includes performing unsupervised pre-training of a machine 
 Zhang et al. (US-PGPUB-NO:2021/0192321 A1) teaches learning and utilizing mappings between source code changes and regions of latent space associated with code change intents that motivated those source code changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193